Citation Nr: 0616720	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  96-23 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
hallux valgus of the left foot.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for Hepatitis C.

5.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for a neck disability (previously claimed as 
residuals of a cervical strain).

6.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for a right hand nerve disorder (previously 
claimed as loss of use of both hands).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970, and from October 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefits sought on appeal.

The Board notes that the veteran had initially appealed the 
denial of service connection for post-traumatic stress 
disorder and service connection for periodontal disease in 
1995.  Service connection for post-traumatic stress disorder 
has been granted and that issue is no longer on appeal.  
Additionally, the veteran withdrew his appeal with respect to 
periodontal disease.  The RO stated in a March 2000 
Supplemental Statement of the Case that neither of those 
issues were on appeal and the veteran has not advised 
otherwise.  As such, the only issues to be addressed in this 
decision are as set forth on the title page of this decision.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
residuals of a cervical strain in a June 1989 rating 
decision.  The veteran was notified of this decision and of 
his appellate rights, but did not appeal the denial.

2.  The RO denied entitlement to service connection for the 
loss of use of both hands in a September 1992 rating 
decision.  The veteran was notified of this decision and 
initiated an appeal by submitting a notice of disagreement.  
He did not, however, perfect his appeal.

3.  Evidence obtained since the time of the RO's June 1989 
and September 1992 rating decisions is new and relates to 
unestablished facts necessary to substantiate the claims of 
entitlement to service connection for a neck disability and a 
right hand nerve disorder.

4.  The veteran does not have a back disorder that began 
during service, within one year of discharge from service, or 
as a consequence of a service-connected disability.

5.  The veteran does not have a right knee disorder that 
began during service or within one year of discharge from 
service.

6.  The veteran does not have a left shoulder disorder that 
began during service or within one year of discharge from 
service.

7.  The veteran has a Hepatitis C infection that did not 
begin during service or as a consequence of service.

8.  The veteran developed degenerative arthritis of the 
cervical spine during his second period of active service.

9.  The veteran does not have a diagnosed right hand nerve 
disorder that began during service or as a consequence of 
service.




CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for the residuals of a cervical strain is 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

2.  The claim of entitlement to service connection for a neck 
disability is reopened.  38 U.S.C.A. §§ 1110, 7104 (West 
2002).

3.  Evidence received since the RO denied entitlement to 
service connection for the loss of use of both hands is new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

4.  The claim of entitlement to service connection for a 
right hand disability is reopened.  38 U.S.C.A. §§ 1110, 7104 
(West 2002).

5.  A back disability was not incurred in service, is not 
presumed to have been incurred in service, and was not 
incurred as a result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2005).

6.  A right knee disability was not incurred in service and 
is not presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

7.  A left shoulder disability was not incurred in service 
and is not presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

8.  Hepatitis C was not incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

9.  A neck disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

10. A right hand nerve disorder was not incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in January 2002, September 2002, July 2003, 
and April 2004, VA notified the veteran of the information 
and evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim was not provided 
as is now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board specifically finds, however, that 
the veteran is not prejudiced in this case as his claims are 
for entitlement to service connection and he was given 
specific notice with respect to the elements of a basic 
service-connection claim as well as of a secondary service-
connection claim and cannot be prejudiced by not receiving 
notice of downstream issues that are not reached by a denial 
of the underlying benefit.  The RO can remedy any notice 
deficiency with respect to the claim of entitlement to 
service connection for a neck disability that is granted in 
this decision upon return of the claims folder to the RO for 
implementation of the grant.  The Board finds that the 
veteran will not be prejudiced by any subsequent notice that 
the RO may find necessary with respect to downstream issues.

The Board further finds that the veteran is not prejudiced by 
not receiving specific notice of what evidence would be 
considered new and material as is now required under Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), for 
claims in which an appellant has requested that previously 
denied claims be opened as the Board herein finds that 
sufficient evidence has been obtained to reopen the 
previously denied claims.  Accordingly, the Board finds that 
VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. Section 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial appealed AOJ decision was pending at 
the time the VCAA was enacted and, as such, notice prior to 
that decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating actions upon which this appeal is 
based and the Board specifically finds that the veteran was 
not prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Also, a 
Supplemental Statement of the Case was issued subsequent to 
the most recent notice making all notices pre-decisional as 
per Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 
2006).  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining a medical 
opinion as to the etiology of the veteran's back disability, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined do so.  The Board notes that in June 2005 the 
veteran specifically cancelled a hearing scheduled to be held 
before it.  Thus, it appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Consequently, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

New and Material Evidence

The Board notes that the RO in this case implicitly reopened 
the veteran's claims of entitlement to service connection for 
a neck disability and for a right hand disability by 
addressing both claims on the merits.  The Board, however, is 
required to address the issue of reopening despite the RO's 
reopening and denial of service connection on the merits.  
See Barnett v. Brown, 83 F.3d 1380 (1996). 

In June 1989, the RO denied service connection for the 
residuals of a cervical strain, finding that there was no 
evidence of any such disorder having its origin in service.  
The veteran was given notice of the rating decision, but did 
not appeal the denial of benefits.  Accordingly, the rating 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In September 1992, the RO denied service connection for the 
loss of use of both hands, finding that there was no evidence 
of a chronic disability of either hand having its origin in 
service.  The veteran was given notice of this rating 
decision and submitted a notice of disagreement.  The RO 
issued a Statement of the Case in December 1993, but the 
veteran did not perfect the appeal by submitting a 
substantive appeal within sixty days of the issuance of the 
Statement of the Case.  See 38 C.F.R. § 20.200 and 20.202.  
Consequently, the rating decision became final.

The veteran now seeks to reopen his claims, characterizing 
the claims as entitlement to service connection for a neck 
disability and for a right hand nerve disorder.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156(a).  With 
these considerations, the Board must now review all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decisions in June 1989 and September 1992.  

At the time of the final rating decisions, the record 
included the veteran's service medical records from the 
veteran's period of service in Vietnam, VA examination 
reports including complaints of right hand cramping since 
1971 and findings of no right hand abnormality, a March 1989 
report from a private neurologist showing that the veteran 
had classic writer's cramp in the right hand and tightness in 
the neck that was probably due to a chronic cervical strain 
from old trauma, and service medical records dated in 1990 
and 1991 showing complaints of neck pain for twenty years and 
right hand numbness for one year with a diagnostic impression 
of mild cervical degenerative osteoarthritis and a functional 
right hand with cramping.  Since the time of the rating 
decisions in question, evidence has been obtained showing 
continued complaints of neck pain and treatment for 
degenerative changes in the cervical spine as well as 
complaints of numbness and tingling in the right hand and an 
April 2002 diagnosis of residuals of carpal tunnel release of 
the right hand.  Current treatment records include complaints 
of right hand pain as a result of neck pain that began as a 
consequence of a fall during active service.

Given the evidence as outlined above, the Board finds that 
new evidence has been obtained since both the June 1989 
rating decision and the September 1992 rating decision.  The 
Board notes that the credibility of new evidence is to be 
presumed when determining whether it is sufficient upon which 
to reopen a previously denied claim.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  When considering all evidence 
obtained since the rating decisions of June 1989 and 
September 1992, the Board finds that the evidence is also 
material.  Specifically, the March 1989 private neurology 
report speaks directly to the etiology of the veteran's neck 
pain by saying that it is probably due to old trauma.  And, 
current treatment records speak directly to the etiology of 
complaints of right hand numbness.  Therefore, the Board 
finds that new and material evidence has been obtained and 
the claims of entitlement to service connection for a neck 
disability and for a right hand disability are reopened.  The 
merits of each claim will be discussed below.

Service Connection

The veteran contends that he developed a low back disability 
as a result of having an altered gait due to his service-
connected hallux valgus and post-operative toe pain of the 
left foot; that he has a right knee disability and a left 
shoulder disability due to injuries sustained in service; 
that he developed Hepatitis C as a consequence of having 
unprotected sex and using intravenous drugs during service in 
Vietnam; that he has a neck disability as a result of a fall 
during service in which he sustained facial scarring for 
which he has been granted service connection; and, that he 
has a right hand nerve disorder either as a result of the 
same fall that gave him a neck disability or as a result of 
an in-service injury.  The veteran has not submitted medical 
opinions that speak directly to his current complaints, but 
advised VA to obtain treatment records from VA medical 
facilities.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111.  According to 38 C.F.R. 
Section 3.304(b), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1).  
Determinations of whether a condition existed prior to 
service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  Id.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Also see Wagner v. Principi, 370 F.3d. 1089 
(Fed. Cir. 2004).

The veteran seeks service connection for disabilities of the 
back, neck, knee and shoulder and the medical evidence shows 
that the veteran is treated for arthritis of these joints.  
Arthritis is deemed to be a chronic disease under 38 C.F.R. 
Section 3.309(a) and, as such, service connection may be 
granted under 38 C.F.R. Section 3.307(a)(3) if the evidence 
shows that the disease manifest to a degree of ten percent or 
more within one year from the date of separation from 
service.  See 38 C.F.R. § 3.307.  Separation from service is 
defined as the veteran's discharge date.  See 38 C.F.R. 
§ 3.307(a)(2).  Therefore, because the veteran was discharged 
from active service in August 1970 and again in August 1991, 
the evidence must show that a chronic disease manifest to a 
degree of ten percent by August 1992, in order for service 
connection to be granted based upon a presumptive period.  
There is no statutory or regulatory provision to allow for an 
extension of a presumptive period.

Back Disability

The veteran's service medical records do not show any 
complaints of or treatment for a low back disability.  During 
the veteran's second period of active service, he was treated 
extensively for his service-connected left foot disability 
and there are notations of the veteran walking with a limp.  
There is no suggestion, however, that a back disability was 
incurred during service as a result of either injury to the 
back or the altered gait caused by the veteran's left foot 
disability.  In fact, in June 1991, the veteran denied having 
any low back pain.

In January 1993, the veteran was issued a cane due to pain in 
his left foot.  In December of that year, the veteran was 
awarded disability benefits by the Social Security 
Administration (SSA) for disabilities other than a back 
disorder.  Upon medical evaluation board for retirement from 
the National Guard in March 1994, there was no mention of low 
back pain and no finding of a low back disability.  The 
veteran presented for treatment with a private orthopedist in 
January 1996 and complained of pain in his left foot and into 
his leg; he denied "any true back pain."

The veteran underwent VA examination in May 1997 and 
complained of low back pain after lifting a heavy pot of 
water at work a few years earlier.  He was found to have 
muscle strain in the lumbar area and was referred to an 
orthopedic specialist.  There were no specific findings as to 
back disability until August 2002, when magnetic resonance 
imaging (MRI) was performed and degenerative changes of the 
lumbar spine were noted.  Upon VA examination in September 
2004, x-rays of the lumbar spine were noted to be normal 
except for facet joint osteoarthritis found at the L5-S1 
level.  The veteran advised that he had experienced back pain 
briefly in 1968 when he fell in a ditch, but that the pain 
had returned much later with his foot pain.  The examiner 
reviewed the veteran's claims folder and opined that it was 
less likely than not that the veteran's back condition was 
related to his left foot hallux valgus and altered gait.

Given the evidence as outlined above, the Board finds that 
there is no evidence of back disability during service so 
service connection must be denied on a direct basis.  Also, 
there is no evidence of a diagnosis of arthritis within one 
year of discharge from service so service connection must be 
denied on a presumptive basis.  And, the medical evidence 
shows that it is less likely that a low back disability 
developed as a result of the veteran's service-connected left 
foot disability so service connection must be denied on a 
secondary basis.  The Board appreciates the veteran's 
assertions that he believes his back pain developed as a 
result of his altered gait, however, absent medical evidence 
to support that proposition, the veteran's statements are 
insufficient to establish a relationship between the 
currently diagnosed back disability and the veteran's service 
and/or service-connected disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).  Additionally, the 
Board notes that medical evidence shows complaints of back 
pain as a result of a workplace injury in the mid-1990's as 
opposed to something that may have occurred during service or 
as a consequence of service-connected disability.  Therefore, 
service connection for a back disability is denied.

Right Knee

The veteran's service medical records are silent for 
complaints of or treatment for a right knee injury.  The 
first mention of a right knee disability appears to be in 
2002 when MRI confirmed that the veteran had degenerative 
changes of the right knee as well as a torn meniscus.  There 
is nothing in the medical record to suggest that the 
disability diagnosed in 2002 is a result of activities 
performed during either period of the veteran's active 
service.

The Board has thoroughly reviewed the evidence of record, but 
finds nothing to support the veteran's contention that he 
developed a right knee disability during service or within 
one year of discharge from service.  Absent medical evidence 
linking the currently diagnosed degenerative changes to 
service or showing a diagnosis prior to September 1991, 
service connection must be denied on both a direct and 
presumptive basis.

Left Shoulder

The veteran's service medical records include complaints of 
right shoulder pain in September 1989 after unloading a 
truck; these records do not include complaints related to the 
left shoulder.  In November 1991, approximately three months 
after discharge from active service, the veteran had 
complaints of left shoulder pain.  X-rays of the left 
shoulder performed in February 1992 were essentially 
negative.

The veteran was treated for complaints of stiffness in his 
neck in 1989 without complaints of left shoulder problems.  
It was not until MRI was performed in August 2002 that there 
is evidence of a torn rotator cuff in the left shoulder and 
degenerative changes of the left shoulder.  It was noted that 
the veteran related a history of pain since January 1999, 
which would be approximately eight years after discharge from 
his last period of active service.  Current treatment records 
show continued complaints of left shoulder pain.

The Board finds that there is no evidence of a left shoulder 
injury during the veteran's active service nor is there 
evidence of arthritis being diagnosed within one year of 
discharge from service.  The veteran's left shoulder was 
shown on x-ray approximately six months after discharge from 
active service to be normal, but in 2002, there is evidence 
of a torn rotator cuff.  The medical evidence does not 
support the veteran's contention that the disability began 
during a period of active service.  Thus, service connection 
is denied on both a direct and presumptive basis.

Hepatitis C

The veteran's service medical records do not include 
treatment for Hepatitis C nor any symptoms that are generally 
associated with a diagnosis of the infection.  Post-service 
treatment records show that the veteran was found to have 
Hepatitis C in 2002, and he related that he had had 
unprotected sex and used drugs intravenously during service 
in Vietnam.  He did not relate to a treating physician what 
his activities had been since his discharge from service and 
there is no medical opinion of record supporting the 
veteran's contention that he developed Hepatitis C during 
service.  In fact, the medical evidence is silent as to 
possible etiology of Hepatitis C, with no indication that it 
may have been present for the thirty-plus years since the 
veteran's service in the Republic of Vietnam.

Given the evidence as outlined above, the Board finds that 
the only evidence in support of the veteran's claim is his 
own unsubstantiated belief that he must have developed 
Hepatitis C as a result of activities he voluntarily engaged 
in during his first tour of active service.  As noted above, 
the veteran's statements, standing on their own, are 
insufficient to establish a relationship between current 
disability and a period of service.  See Espiritu, supra.  
The evidence of record does not rise to the level of 
requiring VA to schedule a VA examination under 38 C.F.R. 
Section 3.159(c)(4) to obtain a medical opinion as to 
etiology because there is no evidence remotely supporting the 
contention that the currently diagnosed disability began 
approximately thirty years ago during the veteran's first 
period of service.  Consequently, service connection for 
Hepatitis C is denied.

Neck Disability 

Service medical records show that the veteran fell out of a 
bunk bed in March 1969 and lacerated his chin.  X-rays of the 
cervical spine performed at that time were noted to be within 
normal limits.  The veteran did not require treatment for 
neck pain during his first period of active service and did 
not complain of a neck disability at his discharge 
examination in August 1970.  The veteran was not found to 
have a neck disability upon discharge from active service in 
1970.  

In March 1989, the veteran presented for treatment with a 
private neurologist and complained of having stiffness in his 
neck since the in-service fall from a bunk.  He had a full 
range of passive motion and the neck was supple.  The 
neurologist opined that the veteran had neck tightness 
partially due to an organic dystonia that was causing his 
hand to cramp and also probably related to a chronic mild 
cervical strain due to old trauma.  It is important to note 
that this physician did not review the veteran's claims 
folder and/or prior treatment records in conjunction with his 
evaluation of the veteran's complaints.

The veteran re-entered active service in 1990.  In May 1991, 
the veteran sought treatment for neck pain; he complained 
that he had experienced pain in his neck for twenty years and 
that it had increased recently.  In June 1991, a diagnosis of 
mild cervical degenerative osteoarthritis was rendered.  

Upon VA examinations in May and June 1997, the veteran 
complained of having neck pain for many years with an 
increase following a work accident when he lifted a heavy pot 
of water a few years earlier.  A neurological consult 
reported that the veteran was expressing a chronic pain 
syndrome, but there was no specific diagnosis rendered with 
respect to the veteran's neck pain.  MRI findings dated in 
2002 show degenerative changes of the cervical spine.  
Current treatment records show continued complaints of neck 
stiffness.

Given the evidence as outlined above, the Board finds that 
there is no evidence of the veteran having injured his neck 
when he fell and lacerated his chin in 1969.  He related a 
history of neck pain to a physician in 1989, approximately 
twenty years after the fall during service.  The physician 
opined that the tightness in the veteran's neck was probably 
due in part to mild cervical strain resulting from old 
trauma.  The physician did not review the veteran's records 
and did not specifically say that the veteran's complaints 
were due to one injury that happened twenty years earlier 
that did not require treatment.  

The Board has reviewed the entirety of the veteran's claims 
folder in an effort to determine whether current neck 
complaints are due to the event that occurred during active 
service in 1969, but finds that the medical evidence simply 
does not support the veteran's contentions.  It is important 
to note that the Board is not bound by a medical opinion 
based solely upon an unsubstantiated history as related by 
the veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Thus, even if the Board were to accept that the 
neurologist in 1989 was making a link between complaints at 
that time and one event that occurred in 1969, the opinion 
would not be binding.  Interestingly, the more pertinent 
aspect of the evidence is the fact that the veteran was first 
diagnosed as having osteoarthritis of the cervical spine 
during his second period of service and there is no medical 
evidence to suggest that a pre-existing cervical strain did 
not increase in severity during active service or that the 
diagnosed degenerative disease did not develop during that 
second period of active service.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The veteran had complaints of neck pain prior to his second 
period of active service, but was accepted into service 
without notation of a neck disability and without being found 
to have a degenerative disease of the cervical spine.  Thus, 
he was accepted into service in sound condition and was first 
diagnosed as having a degenerative disease during service.  
As such, the Board finds that, when resolving all reasonable 
doubt in favor of the veteran, degenerative arthritis of the 
cervical spine developed during service.  There is no medical 
evidence suggesting that this development was the natural 
progression of a pre-existing cervical strain.  Accordingly, 
service connection for a neck disability is granted.

Right Hand Nerve Disorder

As noted above, service medical records show that the veteran 
fell out of a bunk bed in March 1969 and lacerated his chin.  
There is, however, no mention of right hand problems at that 
time.  The veteran was treated in March 1970 for a small 
laceration of the right hand without follow-up.  There is no 
finding of a right hand disability upon discharge in August 
1970.

In April 1988, the veteran was hospitalized and treated for 
an adjustment disorder with physical symptoms ruled out.  He 
had complained of nerve problems with his right arm since the 
in-service fall from the bunk bed in 1969.  Upon VA 
examination in July 1988, the veteran complained of right 
hand cramping since approximately 1971 and having spasms in 
his entire body during his sleep.  The veteran had excellent 
hand function, good grip in the right hand, and no deformity.  
It was noted that he had burned the index and middle fingers 
of his right hand and experienced no residuals.

In March 1989, the veteran presented for treatment with a 
private neurologist and complained of having difficulties 
playing guitar and writing with his right hand since about 
1974.  The neurologist opined that the veteran had classic 
writer's cramp in his right hand due to an organic dystonia.

The veteran re-entered active service in 1990.  In May 1991, 
he complained that he had experienced numbness in his right 
hand for about one year.  In June 1991, a diagnostic 
impression of right hand cramping was rendered.  The veteran 
was discharged from service without a medical finding of a 
right hand disability; a right hand disability was not found 
upon medical evaluation board in March 1994.

Upon VA examinations in May and June 1997, the veteran 
complained of having cramping and loss of function in the 
right hand due to neck problems.  A neurological consult 
reported that the veteran was expressing a chronic pain 
syndrome, but did not make any specific findings as to the 
veteran's right hand complaints.  In April 2002, the veteran 
underwent VA examination and advised that he had experienced 
numbness and tingling in his right hand for a few years.  The 
examiner diagnosed residuals of carpal tunnel release.  
Private treatment records from a neurologist dated in 2002 do 
not include any findings with respect to the veteran's right 
hand.  Current treatment records show continued complaints of 
right hand pain.

Given the evidence as outlined above, the Board finds that 
there is no evidence of the veteran having injured his right 
hand when he fell and lacerated his chin in 1969.  He was not 
found to have a disability of the right, dominant hand upon 
discharge from service or upon medical evaluation board for 
his retirement in March 1994.  The veteran's right hand pain 
has been characterized as classic writer's cramp, but there 
is no suggestion that it began during service or as a result 
of his work as a cook during either period of active service.  
Current medical evidence ties the veteran's pain to a carpal 
tunnel release that appears to have been performed many years 
after service.  Thus, in the absence of a diagnosis of a 
right hand nerve disorder and/or medical evidence linking 
current complaints to the veteran's periods of active 
service, service connection for a right hand nerve disorder 
is denied.


ORDER

Service connection for a back disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for Hepatitis C is denied.

New and material evidence having been obtained, the claim of 
entitlement to service connection for a neck disability is 
reopened.

Service connection for a neck disability is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

New and material evidence having been obtained, the claim of 
entitlement to service connection for a right hand nerve 
disorder is reopened.

Service connection for a right hand nerve disorder is denied.


____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


